 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    REBIO TOWNSEND,                                   No. 2:15-cv-1878 KJN P
12                       Petitioner,
13           v.                                         ORDER
14    AUDREY KING,
15                       Defendants.
16

17          Petitioner is a civil detainee, proceeding pro se and in forma pauperis. On January 22,

18   2019, petitioner wrote the undersigned a letter in which he claims he is under a court order to take

19   psychiatric medication for a mental disorder petitioner claims he does not have. Petitioner also

20   claims he is committed under the State of California’s mentally disordered offenders’ law, and is

21   aware he should be dealing with the federal court in Fresno because he is housed in Fresno

22   County. But petitioner alleges that a magistrate judge in Fresno is threatening to impose a “third

23   strike conviction” if petitioner files any type of federal lawsuit anywhere again. Petitioner claims

24   he is having a difficult time getting the court to accept his case. Petitioner asks the undersigned to

25   let petitioner know if he has a case or not. (ECF No. 16 at 3.)

26          Petitioner is advised that the undersigned cannot provide legal advice. However, on

27   September 2, 2014, in petitioner’s federal civil rights case brought in Townsend v. Gill, No. 1:14-

28   cv-0098 AWI GSA (E.D. Cal. Fresno), petitioner was informed that if he wished to challenge
                                                        1
 1   court-ordered involuntary medication, his remedy may be to challenge the order in the court

 2   where the order requiring involuntary medication was issued. Id. (ECF No. 6 at 3.)1

 3            This petition for writ of habeas corpus was dismissed on October 28, 2016. Documents

 4   filed by petitioner since the closing date will be disregarded and no orders will issue in response

 5   to future filings.

 6            IT IS SO ORDERED.

 7   Dated: March 5, 2019

 8

 9

10
     town1878.158
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26   1
       A court may take judicial notice of court records. See, e.g., Bennett v. Medtronic, Inc., 285
27   F.3d 801, 803 n.2 (9th Cir. 2002) (“[W]e may take notice of proceedings in other courts, both
     within and without the federal judicial system, if those proceedings have a direct relation to
28   matters at issue”) (internal quotation omitted).
                                                        2
